DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/15/2022 has been placed of record in the file.
Claims 1, 8, and 15 have been amended.
Claims 1-5, 7-12, 14-18, and 20 are pending.
The applicant’s arguments with respect to claims 1-5, 7-12, 14-18, and 20 have been considered but are moot in view of the following new grounds of rejection.

Response to Amendment
6.	Claims have been amended to further define use of a request token.  The amendment proves a change in the scope to the independent claims as the independent claims now explicitly state sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, etc.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Jouan (U.S. Patent Application Publication Number 2013/0318199) in view of Winner et al. (U.S. Patent Application Publication Number 2016/0065541), hereinafter referred to as Winner.
Le Jouan disclosed techniques for generating entity-specific aliases for communications with third parties.  In an analogous art, Winner disclosed techniques for single sign-on including options for users to anonymously log into third-party systems.  Both systems are directed to the user’s ability to manage distribution of personal data to third parties.
Regarding claim 1, Le Jouan discloses a method for providing demographic reach with anonymity by a processor, comprising: managing user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein the unique user privacy profile having the selected level of anonymity is generated for each of a plurality of services accessed under a single sign-on (SSO) authentication scheme such that the data access agent brokers user record information at the selected level of anonymity for each of the plurality of services notwithstanding the user accesses the plurality of services (paragraph 74, userid and password for controlled data management system, and paragraph 131, combines personal information with alias and sends data to relevant enterprise); and in conjunction with managing the user data access, providing a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the art would have recognized the benefit that using aliasing in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively approves and revokes the unique user privacy profile 
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services as provided by Winner (see paragraph 37, third-
Regarding claim 2, the combination of Le Jouan and Winner discloses determining the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 3, the combination of Le Jouan and Winner discloses defining the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 4, the combination of Le Jouan and Winner discloses generating a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 5, the combination of Le Jouan and Winner discloses sharing the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 7, the combination of Le Jouan and Winner discloses requiring a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 8, Le Jouan discloses a system for providing demographic reach with anonymity, comprising: one or more computers with executable instructions that when executed cause the system to: manage user data access via a data access agent by generating a unique user 
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the 
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively approves and revokes the unique user privacy profile from being accessed by respective services as provided by Winner (see paragraph 87, user elects to share or not share PII with third-party system).  One of ordinary skill in the art would have recognized the benefit that using permissioning in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known 
Regarding claim 9, the combination of Le Jouan and Winner discloses wherein the executable instructions determine the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 10, the combination of Le Jouan and Winner discloses wherein the executable instructions define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 11, the combination of Le Jouan and Winner discloses wherein the executable instructions generate a brokered, anonymous, or actual email, name, demographic, 
Regarding claim 12, the combination of Le Jouan and Winner discloses wherein the executable instructions share the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 14, the combination of Le Jouan and Winner discloses wherein the executable instructions require a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 15, Le Jouan discloses a computer program product for, by a processor, providing demographic reach with anonymity, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that manages user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein the unique user privacy profile having the selected level of anonymity is generated for each of a plurality of services accessed under a single sign-on (SSO) authentication scheme such that the data access agent brokers user record information at the selected level of anonymity for each of the plurality of services notwithstanding the user accesses the plurality of services (paragraph 74, userid and password for controlled data management system, and paragraph 131, combines personal 
Le Jouan does not explicitly state that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme.  However, tying user identity aliasing to the user’s service access in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the SSO authentication scheme is used to access the application service and the user accesses the plurality of services under the SSO authentication scheme as provided by Winner (see paragraph 19, ASSO provides user login to third-party system).  One of ordinary skill in the art would have recognized the benefit that using aliasing in this way would allow for anonymous access to third-party systems after having been authenticated via an SSO process (see Winner, paragraph 3).
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively approves and revokes the unique user privacy profile from being accessed by respective services.  However, managing user permissions in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the 
Le Jouan does not explicitly state wherein accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is not shared with the respective services until the data access agent receives and authenticates the request token sent from the respective services.  However, managing third party services in such a fashion was well known in the art as evidenced by Winner.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that accessing the unique user privacy profile by the respective services includes sending a request token, by the respective services to the data access agent requesting access to the unique user privacy profile, authenticating the request token and locating the user using information contained in the request token by the data access agent, and returning the unique user privacy profile to the respective services by the data access agent upon locating the user such that user information of the user is 
Regarding claim 16, the combination of Le Jouan and Winner discloses an executable portion that: determines the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired); and shares the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 17, the combination of Le Jouan and Winner discloses an executable portion that define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 18, the combination of Le Jouan and Winner discloses an executable portion that generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 20, the combination of Le Jouan and Winner discloses an executable portion that requires a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Victor Lesniewski/Primary Examiner, Art Unit 2493